Case: 13-3168     Document: 8      Page: 1   Filed: 09/19/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  CAROL A. TRUFANT,
                      Petitioner,

                              v.
         DEPARTMENT OF THE AIR FORCE,
                  Respondent.
                __________________________

                        2013-3168
                __________________________

   Petition for review of the Merit Systems Protection
Board in No. DC0752920492-C-3.
              __________________________

                      ON MOTION
                __________________________

                         ORDER

    Carol A. Trufant requests an extension of time of 30
days to file a certified list, certificate of interest, and
informal brief.

     The Merit Systems Protection Board is responsible for
filing the certified list in this appeal. Fed. Cir. R. 17(b)(2)
(“No later than 40 days after the court serves a petition for
review or notice of appeal on an agency, the agency must
Case: 13-3168     Document: 8       Page: 2   Filed: 09/19/2013




TRUFANT v. AIR FORCE                                          2

send to the clerk the certified list or index and a copy of the
decision or order being appealed.”)

    The deadline for Ms. Trufant’s informal brief has not
yet been determined. It will be determined from the date
on which the MSPB serves the certified list. If, after the
deadline is established, Ms. Trufant wishes to request an
extension of time, she may do so then.

      Upon consideration thereof,

      IT IS ORDERED THAT:

     (1) The motion for an extension of time of 30 days to
file a certificate of interest is granted.

    (2) The motion for an extension of time to file a certi-
fied list is denied as moot.

    (1) The motion for an extension of time to file her in-
formal brief is denied without prejudice to Ms. Trufant
requesting an extension after the deadline is determined.


                                      FOR THE COURT


                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk
s24